DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/01/2022.
Claims 1, 5-14, 17-19, and 21-26 are pending.
Claims 2-4, 15, 16, and 20 have been cancelled.
Claims 23-26 are added new.

Response to Arguments
Applicant’s arguments filed on 08/01/2022 with respect to claims 1, 5-14, 17-19, and 21-26 have been considered but they are moot as they are not applicable to the combination references used in this office action.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 17-19, 21 and 23-26 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Sjolund et al. (US 20190175833 A1, hereinafter ‘SJOLUND’).
Regarding claim 1, SJOLAND teaches a removable tracking device (Fig. 1A, First Accessory 102, Second Accessory 103, Fig. 1 Pen Cap 112, Pen Cap 122, [0095] The first accessory 102 may be a pen cap 112 and the second accessory 103 may be a pen cap 122), comprising:
a cap configured to releasably couple to a distal end portion of a medicine dispensing device ([0098] if the pen caps 112 and 122 are removed from an injection pen within a threshold period of time from a previous capping, the pen cap may provide a visual, audible, and/or tactile notification to indicate that the user may have recently used the pen to administer insulin. [0140] The user removes the RCap (smart cap is RCap is pen cap, see [0134]) from the insulin pen and installs the needle onto the insulin pen. The needle is primed and then the user dials their desired dose and injects the insulin (cap is releasably couple to a distal end portion)), the cap defining an interior cavity between an open proximal end configured to receive the distal end portion of the medicine dispensing device and a closed distal end configured to protect a needle of the medicine dispensing device when the cap is coupled to the distal end portion of the medicine dispensing device ([0140] The user removes the RCap (smart cap is RCap is pen cap, see [0134]) from the insulin pen and installs the needle onto the insulin pen. The needle is primed and then the user dials their desired dose and injects the insulin (cap is releasably couple to a distal end portion). [0335] the first reusable accessory is a first replacement cap adapted to be placed over a needle of the first insulin injection pen );
a detection switch disposed within the cap ([0099] A capping sensor for detecting possible capping events, uncapping events, and recapping events may be an analog or digital electronic sensor (detection switch) integrated with a pen cap, or, more generally, with an accessory, that responds to being attached or removed from an insulin pen.) and configured to detect:
removal of the cap from the medicine dispensing device in response to the distal end portion of the medicine dispensing device being removed from the interior cavity of the cap ([0099] A capping sensor for detecting possible capping events, uncapping events, and recapping events may be an analog or digital electronic sensor integrated with a pen cap, or, more generally, with an accessory, that responds to being attached or removed from an insulin pen. [0140] The user removes the RCap (smart cap is RCap is pen cap, see [0134]) from the insulin pen and installs the needle onto the insulin pen); and
coupling of the cap to the medicine dispensing device in response to the distal end portion of the medicine dispensing device being received within the interior cavity of the cap ([0099] A capping sensor for detecting possible capping events, uncapping events, and recapping events may be an analog or digital electronic sensor integrated with a pen cap, or, more generally, with an accessory, that responds to being attached or removed from an insulin pen);

a processor disposed within the cap (Fig. 1A, Fig. 1, [0063] Accessories 102, 103 can include one or more processors and memory for controlling wireless communications, controlling interfaces for wireless communication, controlling a user interface, and/or determining therapy recommendations. [0095] The first accessory 102 may be a pen cap 112 and the second accessory 103 may be a pen cap 122. [0129] each pen cap 112, 122 can include a processor and memory configured to run algorithms to determine recommended dosages) and configured to process at least one of time data or dose data corresponding to a dose of medicine dispensed from the medicine dispensing device ([0103] In one embodiment, pen caps 112, 122 may be configured to track pen capping events that may be used to infer dosing actions. In various embodiments, the systems 11 and/or 12 may be configured to infer that a capping event corresponds to a dosing action and record it (e.g., as a dosing event), including one or more of the time, type of insulin, and amount of insulin delivered. [0228]The pen cap …the processor to: determine an amount of insulin remaining in the manual insulin delivery device; and determine a dose amount for a time of a previous capping or decapping, and wherein the at least one user interface is configured to display an estimation of active insulin remaining within a user responsive to a current time and one or more dosing events); and
a storage module disposed within the cap and storing instructions which, when executed by the processor ([0129] each pen cap 112, 122 can include a processor and memory configured to run algorithms to determine recommended dosages. [0228] The pen cap of any one of the preceding Embodiments, wherein the code segment is configured to store instructions that, while executed by a processor, are adapted to enable the processor to: determine an amount of insulin remaining in the manual insulin delivery device), cause performance of:
determining whether an activation event occurred within a predetermined period of time that includes comparing the time of the activation event to the predetermined period of time, and upon a determination that the dose of medicine was dispensed within the predetermined period of time ([0098] if the pen caps 112 and 122 are removed from an injection pen within a threshold period of time (e.g., within 30 minutes or 1 hour for a rapid-acting insulin, within 6-12 hours for a long-acting insulin) from a previous capping, the pen cap may provide a visual, audible, and/or tactile notification to indicate that the user may have recently used the pen to administer insulin. [0103] In one embodiment, pen caps 112, 122 may be configured to track pen capping events that may be used to infer dosing actions. In various embodiments, the systems 11 and/or 12 may be configured to infer that a capping event corresponds to a dosing action and record it (e.g., as a dosing event), including one or more of the time, type of insulin, and amount of insulin delivered.), identifying the
dispensing of the dose of medicine as a safe dosing condition ([0101] Pen capping information may be stored, displayed, and analyzed in combination with glucose data to determine user behaviors, such as whether the person is appropriately dosing insulin for meals and/or to correct elevated blood glucose levels… blood glucose data from a period of time after each capping event may be evaluated to determine whether the user appropriately dosed insulin for that capping event, under-dosed, or over-dosed.), and upon a determination that the activation event occurred outside of the predetermined period of time, identifying the activation event as an unsafe dosing condition ([0098] a pen cap may provide bolus recommendations to correct for elevated glucose levels based on data from a CGM 130, but may limit the presentation of such correction bolus recommendations to time periods when the current pen capping duration is greater than a threshold period of time (e.g., at least 3 hours, at least 4 hours, or at least 5 hours). ([0101] Pen capping information may be stored, displayed, and analyzed in combination with glucose data to determine user behaviors, such as whether the person is appropriately dosing insulin for meals and/or to correct elevated blood glucose levels… blood glucose data from a period of time after each capping event may be evaluated to determine whether the user appropriately dosed insulin for that capping event, under-dosed, or over-dosed); and
displaying, on a user interface of the cap, a first visual indication to indicate an identified safe dosing condition and a second visual indication to indicate an identified unsafe dosing condition, the second visual indication being different than the first visual indication ([0098] a pen cap may provide bolus recommendations to correct for elevated glucose levels based on data from a CGM 130, but may limit the presentation of such correction bolus recommendations to time periods when the current pen capping duration is greater than a threshold period of time (e.g., at least 3 hours, at least 4 hours, or at least 5 hours)…. the pen caps 112 and 122 may provide notifications, alerts, and/or alarms to the user based on the pen capping information (e.g., based on the amount of time that a pen has been capped and/or uncapped). For example, if the pen caps 112 and 122 are removed from an injection pen within a threshold period of time (e.g., within 30 minutes or 1 hour for a rapid-acting insulin, within 6-12 hours for a long-acting insulin) from a previous capping, the pen cap may provide a visual, audible, and/or tactile notification to indicate that the user may have recently used the pen to administer insulin. [0119] if there has been a recent dosage of insulin (e.g., within the last 1, 2, 3, or 4 hours) a warning screen might appear next to or over the recommendation to indicate that there has been a recent dose in order to prevent unintentional stacking of insulin (a second visual indication to indicate an identified unsafe dosing condition, the second visual indication with warning for unsafe dosing being different than the first visual indication for safe dosing condition). (Fig. 6, [0121]) As shown in FIGS. 3 through 6, pen caps 112 and 122 can have distinct visual appearances (e.g., different colors, markings, patterns, etc.) or physical structures (shapes, textures, etc.) to assist the user to distinguishing between long-acting insulin and rapid-acting insulin, as the unintentional delivery of the wrong type of insulin can cause hypoglycemic or hyperglycemic events (it can be construed that a second visual indication for long-acting insulin to indicate an identified unsafe dosing condition, the second visual indication with different color for being different than the first visual indication for safe dosing condition with rapid-acting insulin which can be based on respective threshold timing as disclosed in [0098]). See also [0135-0136] recommended correction dose … The time of the last dose may be displayed).


Regarding claim 5, SJOLAND teaches the removable tracking device of claim 1, wherein upon identifying the activation event as a safe dosing condition, the instructions, when executed by the processor, further cause performance of logging the occurrence of a therapeutic dose event upon expiration of a predetermined period of time measured from the onset of the activation event ([0103] pen caps 112, 122 may be configured to track pen capping events that may be used to infer dosing actions. In various embodiments, the systems 11 and/or 12 may be configured to infer that a capping event corresponds to a dosing action and record it (e.g., as a dosing event), including one or more of the time, type of insulin, and amount of insulin delivered. [0123] In some embodiments, long acting insulin pen cap 112 may infer dosing actions using pen capping information. If a dosing action is not inferred for a certain time or within a certain time range, then pen cap 112 may detect a missed dose of long acting insulin. A missed dose alarm, alert, and/or notification to a user may be generated and provided to a user. A missed dose notification may include information about the missed dose, including an expected time and an expected amount of long acting insulin to be delivered).

Regarding claim 6, SJOLAND teaches the removable tracking device of claim 5, wherein upon a coupling of the cap to the medicine dispensing device, as detected by the detection switch, before the expiration of the predetermined period of time ([0039] a pen capping event may be disregarded where other information indicates that a dose was not provided. For example, where no change in the dosage selection of the insulin pen (e.g., a dial) was detected, the event may be disregarded. In some embodiments, a pen uncapping and recapping event may be disregarded if the total uncapping time is less than a first threshold (e.g., 4-6 seconds).), the instructions, when executed by the processor, further cause performance of:
aborting logging of the occurrence of a therapeutic dose event ([0039] a pen uncapping and recapping event may be disregarded if the total uncapping time is less than a first threshold (e.g., 4-6 seconds)); and
logging the occurrence of a status check event ([0039] a pen uncapping and recapping event may be disregarded if the total uncapping time is less than a first threshold (e.g., 4-6 seconds). For example, the threshold may be determined by setting it at an amount of time too short to permit for an injection, but long enough to allow a user to check the end of the pen to see if there is insulin remaining (status check event) or if there is a needle attached to the pen. In some cases, the total decapping time (the time between an uncapping event and the subsequent recapping) for a decapping event may be analyzed (decapping event logged) in combination with blood glucose data to determine if there was an injection during that decapping event (logging the occurrence of a status check event)).

Regarding claim 7, SJOLAND teaches the removable tracking device of claim 1, wherein the predetermined period of time comprises a time threshold corresponding to the amount of time a user ordinarily takes to administer a dose of medicine ([0039] if the total decapping time exceeds a second threshold period of time (e.g., at least 15 minutes, at least 30 minutes, etc.), blood glucose data may be used to determine an approximate time of an injection. ([0098] if the pen caps 112 and 122 are removed from an injection pen within a threshold period of time (e.g., within 30 minutes or 1 hour for a rapid-acting insulin, within 6-12 hours for a long-acting insulin) from a previous capping, the pen cap may provide a visual, audible, and/or tactile notification to indicate that the user may have recently used the pen to administer insulin. [0103] In one embodiment, pen caps 112, 122 may be configured to track pen capping events that may be used to infer dosing actions. In various embodiments, the systems 11 and/or 12 may be configured to infer that a capping event corresponds to a dosing action and record it (e.g., as a dosing event), including one or more of the time, type of insulin, and amount of insulin delivered).

Regarding claim 8, SJOLAND teaches the removable tracking device of claim 1, wherein the user interface of the cap includes first and second visual indicators ([0119] if there has been a recent dosage of insulin (e.g., within the last 1, 2, 3, or 4 hours) a warning screen might appear next to or over the recommendation to indicate that there has been a recent dose in order to prevent unintentional stacking of insulin (a second visual indication to indicate an identified unsafe dosing condition, the second visual indication with warning for unsafe dosing being different than the first visual indication for safe dosing condition). (Fig. 6, [0121]) As shown in FIGS. 3 through 6, pen caps 112 and 122 can have distinct visual appearances (e.g., different colors, markings, patterns, etc.) or physical structures (shapes, textures, etc.) to assist the user to distinguishing between long-acting insulin and rapid-acting insulin, as the unintentional delivery of the wrong type of insulin can cause hypoglycemic or hyperglycemic events).

Regarding claim 17, SJOLAND teaches the removable tracking device of claim 1, wherein the dose data includes at least one of dose schedule data or dose log data (Fig. 6, [0121] FIG. 6 depicts pen cap 112, which may be used on a long-acting insulin injection pen 110. …Pen cap 112 can include a button 113 and a display 114 (e.g., an electronic paper display). When button 113 is pressed by the user (e.g., to wake the pen cap 112), the display 114 can remind the user about the amount of long-acting insulin 117 (with an appropriate icon 116) that the PWD should inject based on stored therapy parameters (e.g., even without having received a blood glucose reading from an associate blood glucose sensor). [0122] In some embodiments, if the user has recently uncapped pen cap 112 from pen 110, the display can depict information about when the pen cap 112 was uncapped or other warnings to prevent the unintentional double delivery of long-acting insulin. In some embodiments, pen cap 112 may provide a notice sound to indicate to a user that it is time to deliver the long-acting insulin based on stored therapy parameters.).

Regarding claim 18, SJOLAND teaches the removable tracking device of claim 1, wherein the distal end portion of the medicine dispensing device includes the needle and a needle hub coupled to the needle (([0140] The user removes the RCap (smart cap is RCap is pen cap, see [0134]) from the insulin pen and installs the needle onto the insulin pen. The needle is primed and then the user dials their desired dose and injects the insulin (cap is releasably couple to a distal end portion). [0335] the first reusable accessory is a first replacement cap adapted to be placed over a needle of the first insulin injection pen ).

Regarding claim 19, SJOLAND teaches the removable tracking device of claim 1, wherein the cap includes a communications module configured to communicate with at least one of a smart phone, a tablet computer, a smart watch, smart glasses, a portable computing device or a wearable computing device ([0097] a pen cap can wirelessly communicate pen capping information to mobile device 140 (e.g., a smartphone, tablet, etc. running a mobile application)).


Regarding claim 21, SJOLAND teaches the removable tracking device of claim 1, wherein the medicine dispensing device includes a cartridge containing liquid medication, and an injection mechanism configured to enable dispensing of the liquid medication from the cartridge (Fig. 1, [0096] The insulin pens 110, 120 may include dials (not shown) that may be used to configure the pens to inject a dose of insulin (dispensing of the liquid medication) that corresponds to the dial turn. In some embodiments, each insulin injection pen may be a reusable insulin pen that includes a display or audio and/or input devices such as those disclosed for the pen caps disclosed herein. One example of a reusable insulin pen is an insulin pen that includes a chamber for unloading depleted insulin cartridges and loading new insulin cartridges).

Regarding claim 23, the claim is interpreted mutatis mutandis and rejected for the same reason as set forth for claim 1.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 26, SJOLAND teaches the smart cap of claim 23, wherein the instructions, when executed by the processor, further cause performance of: preventing, in response to identification of an unsafe dosing condition, logging of a medicine dose dispensing event associated with the medicine dispensing device until the detection switch is actuated by receipt of the distal end portion of the medicine dispensing device within the interior cavity of the housing ([0037]  For example, if the pen cap is removed from the injection pen within a threshold period of time (e.g., within 30 minutes or 1 hour) from a previous capping, the pen cap may provide a visual, audible, or vibrational notification to indicate that the user may have recently used the pen to administer insulin (identification of an unsafe dosing condition). [0038] Pen capping information may be stored, displayed, and/or analyzed in combination with glucose data to determine user behaviors, such as, for example, whether the person is appropriately dosing insulin for meals and/or to correct elevated blood glucose levels. … In some embodiments, blood glucose data from a period of time after each capping event may be evaluated to determine whether the user appropriately dosed insulin for that capping event, e.g., appropriate dose, under dose, or over dose (analysis and storing of data or logging is not done until capped event detected indicating prevention of logging of a medicine dose dispensing event associated with the medicine dispensing device until the detection switch is actuated by receipt of the distal end portion of the medicine dispensing device within the interior cavity of the housing). [0045] the cap may include a sensor (e.g., an optical sensor, a mechanical sensor, an electronic sensor, a magnetic sensor, etc.) that detects when the cap is applied to and/or removed from the pen).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al. (US 20190175833 A1, hereinafter ‘SJOLUND’) in view of Schabbach et al. (US 20130197445 A1, of IDS, hereinafter ‘SCHABBACH’).
Regarding claim 9, SJOLAND teaches the removable tracking device of claim 8, wherein the first and second visual indicators each comprise a display (Fig. 6, [0121] As shown in FIGS. 3 through 6, pen caps 112 and 122 can have distinct visual appearances (e.g., different colors, markings, patterns, etc.) or physical structures (shapes, textures, etc.) to assist the user to distinguishing between long-acting insulin and rapid-acting insulin).
SJOLAND does not explicitly disclose wherein the first and second visual indicators each comprise an LED.
In an analogous art, SCHABBACH teaches wherein the first and second visual indicators each comprise an LED (Fig. 4, [0059] The display unit may for instance be an electronic display such as a Liquid Crystal Display (LCD), an Organic Light Emitting Diode (OLED) display. [0112]  display unit 21 of supplementary device 2).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of SCHABBACH to the therapy management systems of SJOLAND in order to provide a method of a display via which the dose of the medicament that is to be or has been ejected is indicated) may at least partially be covered by one or more optical sensors of the apparatus, so that it may be advantageous to provide optical feedback to the user via the display unit when the user dials a dose (SCHABBACH: [0059]).

Regarding claim 10, SJOLAND teaches removable tracking device of claim 9, wherein the first visual indication comprises a light emission of a first color and the second visual indication comprises a light emission of a second color (Fig. 6, [0121] As shown in FIGS. 3 through 6, pen caps 112 and 122 can have distinct visual appearances (e.g., different colors, markings, patterns, etc.) or physical structures (shapes, textures, etc.) to assist the user to distinguishing between long-acting insulin and rapid-acting insulin).

Regarding claim 13, SJOLAND teaches the removable tracking device of claim 8, wherein the first visual indicator is operable to activate only within a predetermined time period after the activation event, and wherein the second visual indicator is operable to activate for a time period based on a calculation ([0098] a pen cap may provide bolus recommendations to correct for elevated glucose levels based on data from a CGM 130, but may limit the presentation of such correction bolus recommendations to time periods when the current pen capping duration is greater than a threshold period of time (e.g., at least 3 hours, at least 4 hours, or at least 5 hours). In some embodiments, the pen caps 112 and 122 may provide notifications (the second visual indicator), alerts, and/or alarms to the user based on the pen capping information (e.g., based on the amount of time that a pen has been capped and/or uncapped).….if the pen caps 112 and 122 are removed from an injection pen within a threshold period of time (e.g., within 30 minutes or 1 hour for a rapid-acting insulin, within 6-12 hours for a long-acting insulin) from a previous capping, the pen cap may provide a visual, audible, and/or tactile notification (the first visual indicator) to indicate that the user may have recently used the pen to administer insulin. [0121] As shown in FIGS. 3 through 6, pen caps 112 and 122 can have distinct visual appearances (e.g., different colors, markings, patterns, etc.) or physical structures (shapes, textures, etc.) to assist the user to distinguishing between long-acting insulin and rapid-acting insulin, as the unintentional delivery of the wrong type of insulin can cause hypoglycemic or hyperglycemic events).
SJOLAND does not expressly disclose wherein the first visual indicator is operable to activate only within a predetermined time period after the activation event, and wherein the second visual indicator is operable to activate for a time period based on a calculation when it is safe for the user to inject a dose of the medicine.
SCHABBACH teaches wherein the first visual indicator is operable to activate only within a predetermined time period after the activation event, and wherein the second visual indicator is operable to activate for a time period based on a calculation when it is safe for the user to inject a dose of the medicine ([0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time (first visual indicators) and switch to a non-flashing/permanent mode thereafter (second visual indicators)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of SCHABBACH to the therapy management systems of SJOLAND in order to provide a method of a display via which the dose of the medicament that is to be or has been ejected is indicated) may at least partially be covered by one or more optical sensors of the apparatus, so that it may be advantageous to provide optical feedback to the user via the display unit when the user dials a dose (SCHABBACH: [0059]).

Regarding claim 14, SJOLAND is silent about the removable tracking device of claim 8, wherein the first visual indicator is operable to emit light at one or more of a bright illumination or a high duty cycle relative to the second visual indicator.
SCHABBACH teaches the removable tracking device of claim 8, wherein the first visual indicator is operable to emit light at one or more of a bright illumination or a high duty cycle relative to the second visual indicator ([0230] To make it obvious for a user that he is expected to wait for a specified period of time, display 21 could flash while displaying the determined selected dose for the specified period of time (first visual indicators) and switch to a non-flashing/permanent mode thereafter (second visual indicators)).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the display technique of SCHABBACH to the therapy management systems of SJOLAND in order to provide a method of a display via which the dose of the medicament that is to be or has been ejected is indicated) may at least partially be covered by one or more optical sensors of the apparatus, so that it may be advantageous to provide optical feedback to the user via the display unit when the user dials a dose (SCHABBACH: [0059]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al. (US 20190175833 A1, hereinafter ‘SJOLUND’) in view of Schabbach et al. (US 20130197445 A1, of IDS, hereinafter ‘SCHABBACH’) and with further in view of Saint et al. (US 20160012205 A1, of IDS, hereinafter ‘SAINT’).
Regarding claim 11, SJOLAND and SCHABBACH are silent about the removable tracking device of claim 10, wherein the first color is green and the second color is red. 
SAINT teaches the removable tracking device of claim 10, wherein the first color is green and the second color is red ([0057] mechanisms can be included to know if the pen device 10 had recently communicated with the companion device 5, e.g., such as the dose calculation being shown in different colors (e.g., red for no recent communication, and green for recent communication)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the functional technique of companion of SAINT to the therapy management systems of SJOLAND and SCHABBACH in order to take the advantage of a method for administering medicine to patients and providing health management capabilities for patients and caregivers with intelligent medicine administering system providing the ability for dose tracking, automatic logging, calculation and communication of dose data with a user using a detachable companion device (SAINT: [0004, 0023]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al. (US 20190175833 A1, hereinafter ‘SJOLUND’) in view of Bronfeld et al. (US 20100049126 A1, of IDS, hereinafter ‘BRONFELD’).
Regarding claim 12, SJOLAND is silent about the removable tracking device of claim 8, wherein the first and second visual indicators are configured to illuminate in one or more illumination states, the illumination states comprising:
a first illumination state wherein neither the first nor the second visual indicator is illuminated, indicating that the removable tracking device is not working properly;
a second illumination state wherein the first visual indicator is illuminated and the second visual indicator is not illuminated, indicating the safe dosing condition;
a third illumination state wherein the first visual indicator is not illuminated and the second visual indicator is illuminated, indicating the unsafe dosing condition; and
a fourth illumination state wherein the first and second visual indicators are both illuminated, indicating at least one of a low battery alert, a high temperature alert, a low temperature alert, or an instruction to change a medicine dose amount.
In an analogous art, BRONFELD teaches wherein the first and second visual indicators are configured to illuminate in one or more illumination states, the illumination states comprising:
a first illumination state wherein neither the first nor the second visual indicator is illuminated, indicating to the user that the removable tracking device is not working properly;
a second illumination state wherein the first visual indicator is illuminated and the second visual indicator is not illuminated, indicating to the user a safe dosing condition ([0135] sensor system 24 may be preset such that if the temperature of the PCCP 18 is at a predetermined (or selectively programmed) value, then a green "GO" light 32 may light or flash to indicate that one may substantially painlessly inject a medication.); 
a third illumination state wherein the first visual indicator is not illuminated and the second visual indicator is illuminated, indicating to the user an unsafe dosing condition ([0135] if the critical temperature has not yet been reached, then a red "NO GO" light 32 may light or flash to indicate that one should not yet inject the medication); and
a fourth illumination state wherein the first and second visual indicators are both illuminated, indicating to the user to check the companion device for a message comprising at least one of a low battery alert, a high temperature alert, a low temperature alert, and instruction to change dose amount.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BRONFELD to the system of SJOLAND in order to take the advantage of a method for piercing a patient's skin with an injector whilst reducing pain caused by the piercing and correctly administering needed drugs (BRONFELD: [0001, 0017]).

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund et al. (US 20190175833 A1, hereinafter ‘SJOLUND’) in view of Bagwell et al. (US 20180060517 A1, of record, hereinafter ‘BAGWELL’) and with further in view of Hamilton et al. (US 4939705 A, of record, hereinafter ‘HAMILTON’).
Regarding claim 22, SJOLAND teaches the removable tracking device of claim 1 (Fig. 1A, First Accessory 102, Second Accessory 103, Fig. 1 Pen Cap 112, Pen Cap 122, [0095] The first accessory 102 may be a pen cap 112 and the second accessory 103 may be a pen cap 122).
SJOLAND is silent about the wherein the medicine containing element comprises oral medications in a sealable container, and the medicine dispensing element comprises a detachable lid configured to allow a user to retrieve a dose of the oral medication.
In an analogous art, BAGWELL teaches wherein the medicine containing element comprises oral medications in a sealable container, and the medicine dispensing element comprises a detachable lid (Fig. 6, dispensing device 600, [0053] the dispensing device may be a so-called “smart medicine container.” Such a smart medicine container may contain the medicines to be dispensing, incorporate lockable functionality or other security measures, for example, and connect to the Internet so as to send and/or receive information. The smart medicine container may perform such functionality as drug administration reminders, remote medicine management, disease management, provide an optimized delivery schedule to the patient. [0064] The dispensing device may be considered a smart medicine container 602 or a smart pharmacy bottle 602, includes a lid structure 604, a display structure 606 (dispensing device 600 with a container with lid structure dispensing medicine indicates an oral medication as oppose to injectable, as obvious)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of smart container of BAGWELL to the system of SJOLAND in order to take the advantage of a method by a processor providing real-time analysis of a patient's treatment regime of multiple medications and the construction of an optimized medicine delivery schedule in view of these multiple medications to patient (BAGWELL: [0001, 0052]).
SJOLAND and BAGWELL do not expressly disclose the medicine dispensing element comprises a detachable lid configured to allow a user to retrieve a dose of the oral medication.
In an analogous art, HAMILTON teaches the medicine dispensing element comprises a detachable lid configured to allow a user to retrieve a dose of the oral medication (Fig. 1, Col 3 Lines 32-34: In FIGS. 1 and 2, a drug container 10 is illustrated as including a pill vial 11 and removable/reclosable cap 12.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of drug container of HAMILTON to the system of SJOLAND and BAGWELL in order to take the advantage of a method for monitoring the dispensing of medication to patients accurately detecting drug dispensing events (HAMILTON: Col 1 Lines 6-9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Helmer et al. (US 20200261656 A1), describing Injection Device
Helmer et al. (US 20200353175 A1), describing Injection Device With A Preselector

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413